                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ZACHARY WATTS,

            Plaintiff,

 v.                                             Case No. 3:18-CV-01334-NJR-GCS

 KYLE WILLIAMS and
 TRACY PEEK,

             Defendants.


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Zachary Watts, an inmate of the Illinois Department of Corrections (“IDOC”),

filed this suit pursuant to 42 U.S.C. § 1983 alleging that, while he was incarcerated at

Pinckneyville Correctional Center, Defendant Kyle Williams, a correctional officer, and

Defendant Tracy Peek, a nurse, were deliberately indifferent to his serious medical needs in

violation of his Eighth Amendment rights. According to Watts, both Williams and Peek

denied his requests for clean, new colostomy bags and medical supplies.

       Now before the Court are Defendants’ motions (Docs. 27, 30) arguing that Watts failed

to exhaust his administrative remedies prior to filing suit. For the reasons explained below,

the Court grants Defendants’ motions for summary judgment.

                                  FACTUAL BACKGROUND

       Watts filed his complaint on June 28, 2018, alleging deliberate indifference to his

serious medical needs by Defendants Williams and Peek. Watts is confined to a wheelchair

and has a colostomy bag. He claims that he did not receive his needed medical supplies,

                                         Page 1 of 8
namely new colostomy bags, on November 13, 2016. He told the nurse in charge of

distributing supplies that day that he needed the bags, but the nurse did not have any. As a

result, Watts alleges that he was forced to wear a diaper around his open stomach wound for

two weeks while the healthcare unit failed to provide him with his much-needed colostomy

bags.

        According to Watts, on June 11, 2017, Peek informed him that she did not have any

colostomy bags. When Watts asked her what to do because he was using his last bag, Peek

allegedly told him to reuse it or to use the clear garbage bag that his diapers and wipes came

in. He also claims that she told him to write a grievance if he “didn’t like it.” (Doc. 1, p. 11).

Watts alleges that he also spoke with Williams about his medical needs and asked him to ask

the healthcare unit about Watts’s supplies, particularly his colostomy bags, but Williams did

not help him.

        Relevant to his claims in this action, Watts filed two grievances. The first, dated

November 14, 2016, complained that he was out of colostomy bags and that he did not receive

his weekly supply from the healthcare unit. (Doc. 28-2, p. 10-16). The grievance mentioned a

nurse, but it did not mention a correctional officer’s involvement. A grievance counselor

responded to the grievance on December 7, 2016, stating that Health Care Unit Administrator

Brown spoke with Watts on several occasions and explained that he did not need to use a

new bag each day. Brown also told the grievance counselor that when Watts was shaken

down in September, he had ten bags in his cell, and that the need for additional supplies was

addressed with Wexford.

        A grievance officer denied the grievance on January 5, 2017, and the Chief

Administrative Officer (CAO) concurred in the decision on January 25, 2017. While Watts

                                           Page 2 of 8
signed and dated the appeal section on the grievance response on February 7, 2017, it was

not received by the Administrative Review Board (ARB) until March 10, 2017, two weeks

after his appeal deadline lapsed. The ARB offered no further redress on March 22, 2017,

finding that Watts did not submit his appeal within the timeframe outline in Department

Rule 504. (Doc. 28-2, p. 10-16).

       Watts filed a second grievance about not receiving sufficient numbers of colostomy

bags on June 13, 2017. (Doc. 28-1, p. 25-27). In it, he complains that on June 11, 2017, Tracy

Peek passed out medical supplies. Watts told her that he needed bags and was in desperate

need of a colostomy bag dressing change. Peek allegedly told him to use the same bag he had

on or to use the bag that his medical supplies came in. The grievance does not mention a

correctional officer by name or by description.

       Watts marked the grievance as an emergency, and the CAO agreed that it was an

emergency on June 30, 2017. A grievance officer reviewed the grievance on July 7, 2017, and

recommended that it be denied because the colostomy bags are reusable, and Watts was

found to keep a stockpile of bags hidden in his cell in the past. The CAO concurred in the

response on July 18, 2017. (Doc. 28-1, p. 25-27). There is no record of an appeal of the June

2017 grievance in the ARB’s records.

                                       LEGAL STANDARDS

       Summary judgment is “proper if the pleadings, discovery materials, disclosures, and

affidavits demonstrate no genuine issue of material fact such that [Defendants are] entitled

to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467 (7th Cir. 2010).

Lawsuits filed by inmates are governed by the provisions of the Prison Litigation Reform Act

(“PLRA”). See 42 U.S.C. §1997e(a). That statute states, in pertinent part, that “no action shall

                                          Page 3 of 8
be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” Id. (emphasis added).

          Generally, the Court’s role on summary judgment is not to evaluate the weight of the

evidence, to judge witness credibility, or to determine the truth of the matter. Instead, the

Court is to determine whether a genuine issue of triable fact exists. See Nat’l Athletic Sportwear

Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008). In Pavey, however, the Seventh

Circuit held that “debatable factual issues relating to the defense of failure to exhaust

administrative remedies” are not required to be decided by a jury but are to be determined

by the judge. Pavey v. Conley, 544 F.3d 739, 740-41 (7th Cir. 2008). Here, the question of

exhaustion does not rely on weighing debatable factual issues and involves only a question

of law.

          The Seventh Circuit requires strict adherence to the PLRA’s exhaustion requirement.

See, e.g., Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)(noting that “[t]his circuit has taken

a strict compliance approach to exhaustion”). Exhaustion must occur before the suit is filed.

See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). A plaintiff cannot file suit and then

exhaust his administrative remedies while the suit is pending. Id. Moreover, “[t]o exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison

administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2005).

Consequently, if a prisoner fails to use a prison’s grievance process properly, “the prison

administrative authority can refuse to hear the case, and the prisoner’s claim can be

indefinitely unexhausted.” Dole, 438 F.3d at 809.



                                            Page 4 of 8
        In Pavey, the Seventh Circuit set forth procedures for a court to follow in a situation

where failure to exhaust administrative remedies is raised as an affirmative defense. The

Seventh Circuit stated the following:

        (1) The district judge conducts a hearing on exhaustion and permits whatever
        discovery relating to exhaustion he deems appropriate. (2) If the judge
        determines that the prisoner did not exhaust his administrative remedies, the
        judge will then determine whether (a) the plaintiff has failed to exhaust his
        administrative remedies, and so he must go back and exhaust; (b) or, although
        he has no unexhausted administrative remedies, the failure to exhaust was
        innocent (as where prison officials prevent a prisoner from exhausting his
        remedies), and so he must be given another chance to exhaust (provided that
        there exist remedies that he will be permitted by the prison authorities to
        exhaust, so that he’s not just being given a runaround); or (c) the failure to
        exhaust was the prisoner’s fault, in which event the case is over. (3) If and when
        the judge determines that the prisoner has properly exhausted his
        administrative remedies, the case will proceed to pretrial discovery, and if
        necessary a trial, on the merits; and if there is a jury trial, the jury will make all
        necessary findings of fact without being bound by (or even informed of) any
        of the findings made by the district judge in determining that the prisoner had
        exhausted his administrative remedies.

Id. at 742.

        As an IDOC inmate, Watts was required to follow the regulations contained in the

IDOC’s Grievance Procedures for Offenders (“grievance procedures”) to exhaust his claims

properly. See 20 ILL. ADMIN. CODE §504.800, et seq. The grievance procedures first require an

inmate file his grievance with the counselor within 60 days of the discovery of an incident.

See 20 ILL. ADMIN. CODE §504.810(a). The grievance form must:

        contain factual details regarding each aspect of the offender’s complaint,
        including what happened, when, where, and the name of each person who is
        the subject of or who is otherwise involved in the complaint. This provision
        does not preclude an offender from filing a grievance when the names of
        individuals are not known, but the offender must include as much descriptive
        information about the individual as possible.




                                             Page 5 of 8
20 ILL. ADMIN. CODE §504.810(c). Grievances that are unable to be resolved through routine

channels are then sent to the grievance officer. See 20 ILL. ADMIN. CODE §504.820(a). The

grievance officer will review the grievance and provide a written response to the inmate. See

20 ILL. ADMIN. CODE §504.830(a). “The Grievance Officer shall consider the grievance and

report his or her findings and recommendations in writing to the Chief Administrative

Officer within two months after receipt of the grievance, when reasonably feasible under the

circumstances.” 20 ILL. ADMIN. CODE §504.830(e). “The Chief Administrative Officer shall

review the findings and recommendation and advise the offender of his or her decision in

writing.” Id.

       If the inmate is not satisfied with the CAO’s response, he can file an appeal with the

Director through the ARB. See 20 ILL. ADMIN. CODE §504.850(a). The grievance procedures

specifically state, “[i]f, after receiving the response of the Chief Administrative Officer, the

offender still believes that the problem, complaint or grievance has not been resolved to his

or her satisfaction, he or she may appeal in writing to the Director. The appeal must be

received by the Administrative Review Board within 30 days after the date of the decision.”

20 ILL. ADMIN. CODE §504.850(a). The inmate shall attach copies of the Grievance Officer’s

report and the Chief Administrative Officer’s decision to his appeal. Id. “The Administrative

Review Board shall submit to the Director a written report of its findings and

recommendations.” 20 ILL. ADMIN. CODE §504.850(d). “The Director shall review the findings

and recommendations of the Board and make a final determination of the grievance within

six months after receipt of the appealed grievance, when reasonably feasible under the

circumstances. The offender shall be sent a copy of the Director’s decision.” 20 ILL. ADMIN.

CODE §504.850(e).

                                          Page 6 of 8
       The grievance procedures also allow an inmate to file an emergency grievance. See 20

ILL. ADMIN. CODE §504.840. In order to file an emergency grievance, the inmate must forward

the grievance directly to the CAO who may “[determine that] there is a substantial risk of

imminent personal injury or other serious or irreparable harm to the offender [such that] the

grievance [should] be handled on an emergency basis.” 20 ILL. ADMIN. CODE §504.840(a). If

the CAO determines the grievance should be handled on an emergency basis, then the CAO

“shall expedite processing of the grievance and respond to the offender indicating what

action shall be or has been taken.” 20 ILL. ADMIN. CODE §504.840(b). If the CAO determines

the grievances “should not be handled on an emergency basis, the offender shall be notified

in writing that he or she may resubmit the grievance as non-emergent, in accordance with

the standard grievance process.” 20 ILL. ADMIN. CODE §504.840(c). When an inmate appeals a

grievance deemed by the CAO to be an emergency, “the Administrative Review Board shall

expedite processing of the grievance.” 20 ILL. ADMIN. CODE §504.850(f).

                                         ANALYSIS

       Neither of Watts’s relevant grievances were exhausted fully prior to him filing suit

against Defendants Peek and Williams. Watts failed to appeal the CAO’s decision on his June

2017 grievance to the ARB. As such, it was not exhausted fully. While Watts attempted to

appeal the denial of his November 2016 grievance, the ARB received his appeal well outside

the 30-day timeframe required by Department Rule 504. The ARB was not incorrect in

concluding the appeal was not timely, and, as a result, the November 2016 grievance was not

fully exhausted. Additionally, neither grievance mentions Defendant Williams or any

correctional officer by name or by description in a manner that put Pinckneyville on notice



                                         Page 7 of 8
that there were issues to resolve related to a correctional officer’s interactions with Watts.

Thus, Watts failed to fully exhaust his administrative remedies prior to filing suit.

                                         CONCLUSION

        For the reasons set forth above, Defendants’ motions for summary judgment (Docs.

27, 30) are GRANTED. Plaintiff Zachary Watts’s claims against Defendant Kyle Williams and

Defendant Tracy Peek are DISMISSED without prejudice for failure to exhaust

administrative remedies. The Clerk of Court shall enter judgment accordingly and close this

case.

        IT IS SO ORDERED.

        DATED: September 25, 2019

                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           Chief U.S. District Judge




                                          Page 8 of 8
